


114 HR 6071 IH: American Security Against Foreign Enemies Act of 2015
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
114th CONGRESS2d Session
H. R. 6071
IN THE HOUSE OF REPRESENTATIVES

September 20, 2016
Mr. Flores introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
Making continuing appropriations for fiscal year 2017, and for other purposes.

 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2017, and for other purposes, namely: IContinuing Appropriations for Fiscal Year 2017 101. (a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2016 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this title, that were conducted in fiscal year 2016, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016 (division A of Public Law 114–113). (2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2016 (division B of Public Law 114–113). 
(3)The Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113). (4)The Energy and Water Development and Related Agencies Appropriations Act, 2016 (division D of Public Law 114–113). 
(5)The Financial Services and General Government Appropriations Act, 2016 (division E of Public Law 114–113). (6)The Department of Homeland Security Appropriations Act, 2016 (division F of Public Law 114–113). 
(7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2016 (division G of Public Law 114–113). (8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016 (division H of Public Law 114–113). 
(9)The Legislative Branch Appropriations Act, 2016 (division I of Public Law 114–113). (10)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113), except title IX. 
(11)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 (division L of Public Law 114–113).  (b) (1)The rate for operations provided by subsection (a) in the revised security category (as defined in section 250(c)(4)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985) is hereby adjusted by the percentage necessary to achieve a rate for operations in such category equal to the excess of $548,091,000,000 over the total amount made available in such category pursuant to section 201. 
(2)The rate for operations provided by subsection (a) in the revised nonsecurity category (as defined in section 250(c)(4)(E) of the Balanced Budget and Emergency Deficit Control Act of 1985) is hereby adjusted by the percentage necessary to achieve a rate for operations in such category equal to the excess of $518,491,000,000 over the total amount made available in such category pursuant to section 201.  102. (a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2016 or prior years; (2) the increase in production rates above those sustained with fiscal year 2016 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2016. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2016. 105.Appropriations made and authority granted pursuant to this title shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this title. 
106.Unless otherwise provided for in this title or in the applicable appropriations Act for fiscal year 2017, appropriations and funds made available and authority granted pursuant to this title shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this title; (2) the enactment into law of the applicable appropriations Act for fiscal year 2017 without any provision for such project or activity; or (3) December 9, 2016. 107.Expenditures made pursuant to this title shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this title may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this title may be construed to waive any other provision of law governing the apportionment of funds. 109.Notwithstanding any other provision of this title, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2017 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this title that would impinge on final funding prerogatives. 
110.This title shall be implemented so that only the most limited funding action of that permitted in the title shall be taken in order to provide for continuation of projects and activities. IIMilitary Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017 and Zika Response and Preparedness Act 201.Enactment by reference (a)In generalThe provisions of the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017 and Zika Response and Preparedness Act, as printed in the Conference Report accompanying H.R. 2577 (H. Rept. 114–640), are hereby enacted into law. 
(b)PublicationIn publishing the Act in slip form and in the United States Statutes at Large pursuant to section 112, of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end appendixes setting forth the texts of the bill referred to in subsection (a) of this section. IIIEnsuring Vetting of Refugees to Keep Americans SAFE 301.Short titleThis title may be cited as the American Security Against Foreign Enemies Act of 2015 or as the American SAFE Act of 2015. 
302.Review of refugees to identify security threats to the United States 
(a)Background investigationIn addition to the screening conducted by the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation shall take all actions necessary to ensure that each covered alien receives a thorough background investigation prior to admission as a refugee. A covered alien may not be admitted as a refugee until the Director of the Federal Bureau of Investigation certifies to the Secretary of Homeland Security and the Director of National Intelligence that each covered alien has received a background investigation that is sufficient to determine whether the covered alien is a threat to the security of the United States. (b)Certification by unanimous concurrenceA covered alien may only be admitted to the United States after the Secretary of Homeland Security, with the unanimous concurrence of the Director of the Federal Bureau of Investigation and the Director of National Intelligence, certifies to the appropriate Congressional Committees that the covered alien is not a threat to the security of the United States. 
(c)Inspector general review of certificationsThe Inspector General of the Department of Homeland Security shall conduct a risk-based review of all certifications made under subsection (b) each year and shall provide an annual report detailing the findings to the appropriate Congressional Committees. (d)Monthly reportThe Secretary of Homeland Security shall submit to the appropriate Congressional Committees a monthly report on the total number of applications for admission with regard to which a certification under subsection (b) was made and the number of covered aliens with regard to whom such a certification was not made for the month preceding the date of the report. The report shall include, for each covered alien with regard to whom a certification was not made, the concurrence or nonconcurrence of each person whose concurrence was required by subsection (b). 
(e)DefinitionsIn this Act: (1)Covered alienThe term covered alien means any alien applying for admission to the United States as a refugee who— 
(A)is a national or resident of Iraq or Syria; (B)has no nationality and whose last habitual residence was in Iraq or Syria; or 
(C)has been present in Iraq or Syria at any time on or after March 1, 2011. (2)Appropriate Congressional CommitteeThe term appropriate Congressional Committees means— 
(A)the Committee on Armed Services of the Senate; (B)the Select Committee on Intelligence of the Senate; 
(C)the Committee on the Judiciary of the Senate; (D)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(E)the Committee on Foreign Relations of the Senate; (F)the Committee on Appropriations of the Senate; 
(G)the Committee on Armed Services of the House of Representatives; (H)the Permanent Select Committee on Intelligence of the House of Representatives; 
(I)the Committee on the Judiciary of the House of Representatives; (J)the Committee on Homeland Security of the House of Representatives; 
(K)the Committee on Appropriations of the House of Representatives; and (L)the Committee on Foreign Affairs of the House of Representatives. 
IVStopping the Internet Giveaway 
401.Short titleThis title may be cited as the Protecting Internet Freedom Act. 402.FindingsCongress finds the following: 
(1)The Department of Commerce and the National Telecommunications and Information Administration (in this section referred to as the NTIA) should be responsible for maintaining the continuity and stability of services related to certain interdependent Internet technical management functions, known collectively as the Internet Assigned Numbers Authority (in this section referred to as the IANA), which includes— (A)the coordination of the assignment of technical Internet protocol parameters; 
(B)the administration of certain responsibilities associated with the Internet domain name system root zone management; (C)the allocation of Internet numbering resources; and 
(D)other services related to the management of the Advanced Research Project Agency and INT top-level domains. (2)The interdependent technical functions described in paragraph (1) were performed on behalf of the Federal Government under a contract between the Defense Advanced Research Projects Agency and the University of Southern California as part of a research project known as the Tera-node Network Technology project. As the Tera-node Network Technology project neared completion and the contract neared expiration in 1999, the Federal Government recognized the need for the continued performance of the IANA functions as vital to the stability and correct functioning of the Internet. 
(3)The NTIA may use its contract authority to maintain the continuity and stability of services related to the IANA functions. (4)If the NTIA uses its contract authority, the contractor, in the performance of its duties, must have or develop a close constructive working relationship with all interested and affected parties to ensure quality and satisfactory performance of the IANA functions. The interested and affected parties include— 
(A)the multistakeholder, private sector-led, bottom-up policy development model for the domain name system that the Internet Corporation for Assigned Names and Numbers represents; (B)the Internet Engineering Task Force and the Internet Architecture Board; 
(C)Regional Internet Registries; (D)top-level domain operators and managers, such as country codes and generic; 
(E)governments; and (F)the Internet user community. 
(5)The IANA functions contract of the Department of Commerce explicitly declares that [a]ll deliverables provided under this contract become the property of the U.S. Government.. One of the deliverables is the automated root zone. (6)Former President Bill Clinton’s Internet czar Ira Magaziner stated that [t]he United States paid for the Internet, the Net was created under its auspices, and most importantly everything [researchers] did was pursuant to government contracts.. 
(7)Under section 3 of article IV of the Constitution of the United States, Congress has the exclusive power to dispose of and make all needful Rules and Regulations respecting the Territory or other Property belonging to the United States. (8)The .gov and .mil top-level domains are the property of the United States Government, and as property, the United States Government should have the exclusive control and use of those domains in perpetuity. 
403.Maintaining the IANA functions contractThe Assistant Secretary of Commerce for Communications and Information may not allow the responsibility of the National Telecommunications and Information Administration with respect to the Internet domain name system functions, including responsibility with respect to the authoritative root zone file and the performance of the Internet Assigned Numbers Authority functions, to terminate, lapse, expire, be canceled, or otherwise cease to be in effect unless a Federal statute enacted after the date of enactment of this title expressly grants the Assistant Secretary such authority. 404.Exclusive United States Government ownership and control of .gov and .mil domainsNot later than 60 days after the date of enactment of this title, the Assistant Secretary of Commerce for Communications and Information shall provide to Congress a written certification that the United States Government has— 
(1)secured sole ownership of the .gov and .mil top-level domains; and (2)entered into a contract with the Internet Corporation for Assigned Names and Numbers that provides that the United States Government has exclusive control and use of those domains in perpetuity. 

